Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 26, 2017

The Court of Appeals hereby passes the following order:

A17A0983. ECONOMY PROPERTIES, LLC v. TAMELA L. MCRAE d/b/a
    MAZEL’S RESTAURANTS, LLC.

      Tamela L. McRae, doing business as Mazel’s Restaurants, LLC, sued Economy
Properties, LLC, for unrefunded rent, CAM charges, and a security deposit after the
premises she rented was totally destroyed by a fire. The trial court entered judgment
in favor of McRae in the amount of $6,350, plus costs of court. Economy Properties
then filed this direct appeal. We, however, lack jurisdiction.
      Appeals in actions for damages in which the judgment is $10,000.00 or less
must be initiated by filing an application for discretionary review. OCGA § 5-6-35
(a) (6), (b); Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998). Because
Economy Properties failed to follow the required appellate procedure, this appeal is
hereby DISMISSED for lack of jurisdiction.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/26/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.